Exhibit 99.1 NEWS RELEASE For Immediate Release October 23, 2009 For Further Information Contact: Charles R. Hageboeck, Chief Executive Officer and President (304) 769-1102 City Holding Company Announces Third Quarter Earnings Charleston, West Virginia – City Holding Company, “the Company” (NASDAQ:CHCO), a $2.6 billion bank holding company headquartered in Charleston, today announced net income per diluted share for the third quarter of $0.66 compared to a net loss of $(0.16) per diluted share in the third quarter of 2008.Net income for the third quarter of 2009 was $10.5 million compared to a loss of $2.6 million in the third quarter of 2008.For the third quarter of 2009, the Company achieved a return on assets of 1.60%, a return on tangible equity of 17.49%, a net interest margin of 4.09%, and an efficiency ratio of 48.8%.Net income for the first nine months of 2009 was $31.6 million compared to $23.9 million in the first nine months of 2008.For the first nine months of 2009, the Company achieved a return on assets of 1.62%, a return on tangible equity of 18.1%, a net interest margin of 4.22%, and an efficiency ratio of 49.8%. City’s CEO Charles Hageboeck stated that, “Despite the continuing impact of the recession that the U.S. economy is experiencing, City’s earnings have held up relatively well, and we believe that our shareholders will be pleased with our third quarter results during this challenging economic environment.Like many retail-deposit focused banking franchises, City’s net interest income has been negatively impacted by historically low interest rates.However our asset quality improved during the third quarter of 2009 with net charge-offs, non-performing assets, and past due loans all declining as compared to the second quarter of 2009.City’s franchise has benefited from lower unemployment rates within the markets it serves as compared to state and national averages.The unemployment rate for the markets served by City approximated 8.1% in July 2009 compared to 9.0% for the state of West Virginia and 9.4% for the United States.City’s most significant asset quality problems continue to be non-owner occupied residential construction at the Greenbrier Resort in White Sulphur Springs, West Virginia and real estate in the Eastern Panhandle of West Virginia, a distant part of the Washington DC metropolitan area. -1- “We believe that City remains well positioned for the future with strong capital, strong liquidity, and a solid core-deposit franchise.In addition, we are well positioned to benefit from future interest rate increases with our asset sensitive balance sheet. City continues to be one of the most profitable, most liquid, and best capitalized publicly traded banks in the U.S. and we look forward to growing with and for our shareholders and customers. ” Net Interest Income The Company’s tax equivalent net interest income decreased $2.6 million, or 9.8%, from $26.5 million during the third quarter of 2008 to $23.9 million during the third quarter of 2009, as interest income from loans and investments decreased more quickly than interest expense on deposits and other interest bearing liabilities. The Company’s reported net interest margin decreased from 4.78% for the quarter ended September 30, 2008 to 4.09% for the quarter ended September 30, 2009.Compared to the second quarter of 2009, the Company’s tax equivalent net interest income increased $0.2 million.The Company’s reported net interest margin decreased from 4.12% for the quarter ended June 30, 2009 to 4.09% for the quarter ended September 30, 2009. During the third and fourth quarters of 2008, the Company sold $450 million of interest rate floors.The gain from sales of these interest rate floors of $16.7 million will be recognized over the remaining lives of the various hedged loans – predominantly prime-based commercial and home equity loans.During the third quarter of 2009, the Company recognized $2.2 million of interest income compared to $2.7 million and $2.4 million of interest income recognized in the second quarter of 2009 and the third quarter of 2008, respectively, from the interest rate floors. Credit Quality Past due loans declined slightly from the second quarter of 2009 to $7.2 million or 0.40% of total loans outstanding.Past due commercial, financial, and agriculture loans declined $1.2 million from the second quarter of 2009 to $0.5 million or 0.07% of loans outstanding.Past due residential real estate loans declined $1.9 million from the second quarter of 2009 to $3.2 million or 0.54% of loans outstanding.Past due home equity loans declined $0.3 million to $1.7 million or 0.43% of loans outstanding. The Company’s ratio of non-performing assets to total loans and other real estate owned decreased from 1.76% at June 30, 2009 to 1.59% at September 30, 2009, and compares to 1.64% at December 31, 2008.The Company’s ratio of non-performing assets to total loans and other real estate owned compares very favorably to peers.
